Citation Nr: 1813290	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-23 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bronchitis.

2. Entitlement to service connection for chronic sinus problems.

3. Entitlement to service connection for status post surgery for deviated nasal septum.

4. Entitlement to service connection for loss of sense of smell.

5. Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Peter Cianchetta, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1988 to June 1997.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. Jurisdiction over this case was subsequently transferred to the VARO in Oakland, California, and that office forwarded the appeal to the Board.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in March 2017. A transcript of the hearing is associated with the record.  At that time, the issue of entitlement to service connection for tinnitus was on appeal.  In a December 2017 rating decision, the AOJ granted service connection for tinnitus. As the December 2017 rating decision represents a full grant of the benefits sought with respect to that issue, such matter is no longer before the Board for consideration. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

The claims file contains a June 2017 buddy statement and September 2017 private independent medical examination. These records were not accompanied by a waiver of initial review by the Agency of Original Jurisdiction (AOJ). However, as the Substantive Appeal was received by the RO on June 20, 2014, the Board will proceed with the initial review of these records. See 38 U.S.C. § 7105(e)(1), (2) (2012) (providing for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal received after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).


FINDINGS OF FACT

1. A pulmonary disease or disability, including bronchitis, is not the result of a disease or injury in active service. 

2. The evidence shows that the Veteran's current chronic sinus disability is related to active service.

3. There are no current residuals of surgery for a deviated nasal septum that are the result of a disease or injury in active service.   

4. The evidence shows that the Veteran's loss of sense of smell is causally related to active service.

5. The evidence shows that the Veteran's headache disability is related to active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a pulmonary disease, to include bronchitis, are not met.  38 U.S.C. §§ 1131, 1112, 1137, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.300(a), 3.303, 3.304 (2017).

2. A sinus disability was incurred in active service. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).

3. The criteria for service connection for residuals of a deviated septum are not met.  38 U.S.C. §§ 1110, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

4. The criteria for establishing service connection for loss of sense of smell have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5. The criteria for service connection for headaches have been met. 38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty. See 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Pulmonary Disease

The Veteran contends that he has bronchitis as a result of his exposure to chemicals and fuel during military service.

The November 2009 VA examination shows that the Veteran has had a current diagnosis of bronchitis during the appeal period, thus the first element of service connection is met.

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, the Veteran has reported in-service exposure to chemicals and fuel. This exposure is consistent with his MOS as an aircraft fuel systems journeyman. In addition, the Veteran's service treatment records indicate a history of a productive cough and a March 1997 treatment record shows a diagnosis of clinical bronchitis. Thus, the second element of service connection is met.

A December 2008 private treatment record showed the Veteran reported a cough that had been present for a few months. X-ray findings showed some streaking in the left lower lung. There was an assessment of cough with a note of possible bronchitis.

In October 2009 VA treatment records, the Veteran had paroxysms of cough during a spirometry; however, the spirometry was within normal limits.

The Veteran was afforded a VA examination in November 2009. The Veteran reported he was taking medication for bronchitis. He further reported a pattern of bronchitis over the years that manifested by productive cough. His last treatment for bronchitis was December 2008. On examination, his lungs were normal, with an incidental note there was a cough with deep breath. The examiner diagnosed bronchitis.

In an April 2014 addendum opinion, the examiner opined that is was less likely than not that the Veteran had a significant bronchitis condition. The examiner noted that the Veteran's current bronchitis pattern was not an abnormal condition since it required antibiotics less than once a year. The examiner also noted that pulmonary function tests have not confirmed a pulmonary condition. Therefore, the examiner opined that the Veteran's intermittent bronchitis pattern was less likely than not connected to any complaint or treatment of bronchitis during his military service.

A September 2017 private independent medical examination noted bronchitis in service and listed bronchitis under a section titled service connected diagnoses. However, there was no discussion of the Veteran's current symptoms as they relate to a diagnosis of bronchitis, nor was there any rationale that related his current symptoms or diagnosis of bronchitis to service.

The Board has considered the Veteran's statements concerning the cause of his bronchitis. He is certainly competent to report the onset of symptoms and the circumstances surrounding such. However, the diagnosis of his symptoms and the cause are complex medical matters, and he lacks the requisite medical expertise to provide competent opinions on these matters. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). The Board finds that the cause of bronchitis is ultimately too complex a medical question to lend itself to the opinion of a layperson.

The VA opinion is clear and unequivocal, and was based on the relevant information, including the relevant in-service and post-service evidence.  Moreover, the examiner's explanations are thorough, and all inferences appear to follow from the relevant facts. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In short, the Board finds the VA opinion of high probative value.  There is no evidence of record showing that the Veteran's current bronchitis manifested in service or is related to service. Thus, regrettably, the preponderance of the evidence is against the claim, and service connection must be denied.  As such, there is no doubt to be resolved. See 38 U.S.C. § 5107(b); Gilbert at 55-57 (1990).

B. Sinus Condition

The Veteran contends that he incurred a respiratory disability, to include sinusitis/chronic allergies, during active service and experienced continuous disability due to the claimed disability since his service separation.

The Veteran has been variously diagnosed with chronic allergic rhinitis (see November 2009 examination) and chronic pansinusitis (see September 2017 examination) during the appeal period.

The Veteran's service treatment records note numerous complaints of sinus problems and varying assessments for chronic sinusitis, restrictive airway disease, allergies, and non-allergic rhinitis.

The evidence supports finding a causal link between the Veteran's current sinusitis/chronic allergies and active service. 

The Veteran was afforded a VA examination in November 2009. The Veteran reported allergy related sinus problems in service. He also reported exposure to multiple chemicals and his belief that his sensitivity to the chemicals may have been the cause of the severity of his rhinitis and sinus condition. On nose and sinus examination, there was a smaller, more restricted naris noted on the left. There was some degree of constriction that was less that 25 percent on both sides. There was some constriction in the left naris noted. The mucosa was pink and moist without any obvious polyps or discharge. There was no frontal or maxillary sinus tenderness with palpation or percussion. The examiner diagnosed chronic allergic rhinitis, and noted there was no X-ray evidence to support chronic sinusitis.

An April 2014 addendum opinion noted is was less likely than not the Veteran had a chronic sinus problem or related condition. The examiner noted there was no evidence in the claims file to support a current claim of chronic sinus problems. The examiner noted in November 1990 the Veteran had radiographic evidence of "thickening of left frontal sinus; however, a current radiograph in November 2009 was normal with no plain film evidence for significant sinusitis.

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion. Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court also has held that the absence of contemporaneous records does not preclude granting service connection for a claimed disability. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). Accordingly, because the April 2014 VA examiner's opinions violated the Court's holdings in Buchanan and Barr, the Board finds that they are entitled to no probative value on the issues of whether the Veteran experiences any current respiratory disability which is related to active service.

In September 2017, the Veteran underwent an independent medical examination. The Veteran reported irritation and dryness of his nose in service, followed by drainage and fullness in his sinuses. Dr. J.W.E. diagnosed chronic pansinusitis. He opined that it was more likely than not the Veteran developed acute sinusitis while stationed in Montana. Dr. J.W.E. then explained that the Veteran began to have repeated acute sinusitis that changed to chronic sinusitis. He opined that the episodes of acute sinusitis more likely than not caused a changing of the mucus membranes in the sinuses and loss of movement of the cilia which caused chronic sinusitis.

The Veteran contends that his current sinusitis/chronic allergies are related to active service.  The Board agrees, finding that the medical evidence demonstrates a causal link between the disability and active service. Dr. J.W.E. specifically found in September 2017 that the Veteran's current respiratory disability (which was diagnosed as pansinusitis) was related to active service. The opinion was fully supported. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for a respiratory disability, to include sinusitis/chronic allergies, is warranted.

C. Residuals of Deviated Septum

The Veteran contends that he has residuals of surgery for his deviated septum, to include a reduced sense of smell, nasal drainage, and coughing spells.

The November 2009 VA examination shows that the Veteran has had a current diagnosis of residual of surgery for deviated septum with less than 30 percent occlusion on the left side, prominence of nasal concha, and deviation of septum to the right on X-ray, thus the first element of service connection is met.

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records show the Veteran underwent surgery in February 1997 for a deviated nasal septum. Thus, the second element of service connection is met.

The Veteran was afforded a VA examination in November 2009. The Veteran reported having surgery while in service to open out the passageways of the nose. The examiner diagnosed residual of surgery for deviated septum with less than 30 percent occlusion on the left side, prominence of nasal concha, and deviation of septum to the right on X-ray

In an April 2014 addendum opinion, the examiner opined that is was less likely than not that the Veteran had a current nasal septum related condition. The examiner noted there was no evidence in the claims file to support a current claim of deviated nasal septum related problems.

At the March 2017 hearing before the undersigned, the Veteran testified that he did believe he had deviated his septum before his entry into service.

A September 2017 private independent medical examination noted the Veteran underwent sinus surgery while in service and during the surgery a deviated septum was noted. However, Dr. J.W.E. opined the Veteran's deviated septum was probably present before the service. There was no further discussion of the deviated septum.

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C. § 1111. 

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability pre-existed service and (2) that there was no aggravation during service. Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

Here, the Veteran's deviated septum was not noted at entrance into service. Therefore, the presumption of soundness attaches and such may be rebutted only by clear and unmistakable (obvious or manifest) evidence demonstrating that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service. 

The only evidence that the Veteran's deviated septum pre-existed service is the September 2017 private examination that indicates the condition probably existed service. The Veteran's July 1987 entrance examination noted a normal nose. The Veteran's March 2017 testimony was that he did not think he had a deviated septum prior to service. In light of the foregoing, the Board finds that the presumption of soundness has not been adequate rebutted.

The Board has considered the Veteran's statements concerning the residuals of his surgery for his deviated septum. He is certainly competent to report the onset of symptoms and the circumstances surrounding such. However, the diagnosis of his symptoms and the cause are complex medical matters, and he lacks the requisite medical expertise to provide competent opinions on these matters. See Jandreau at 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). The Board finds that the residuals of his surgery for a deviated septum are ultimately far too complex a medical question to lend itself to the opinion of a layperson.

The VA opinion on this point is clear and unequivocal, and was based on the relevant information, including the relevant in-service and post-service evidence. Moreover, the examiner's explanations are thorough, and all inferences appear to follow from the relevant facts. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.

In short, the Board finds the VA opinion of high probative value.  There is no evidence of record showing any residuals of surgery for deviated septum manifested in service or are related to service. Thus, regrettably, the preponderance of the evidence is against the claim, and service connection must be denied.  As such, there is no doubt to be resolved. See 38 U.S.C. § 5107(b); Gilbert at 55-57 (1990).

D. Loss of Sense of Smell

The Veteran seeks service connection for loss of sense of smell, which he attributes to exposure to chemicals and fuel as a fuel system mechanic.  Service records confirm that the Veteran served as an aircraft fuel systems journeyman.

Here, the Veteran's service treatment records are silent for complaints relating to loss of smell, though several treatment records note complaints of nasal symptoms.

In November 2009, the Veteran underwent a VA examination which verified that he could only identify two out of five smell tests. The examiner diagnosed anosmia or loss of sense of smell, mild, but which did not offer an opinion as to the cause of the disorder.

At the March 2017 hearing before the undersigned, the Veteran testified that he could smell some things, but not very well. He further stated that his sense of smell had diminished since his entry into service.

In June 2017, the Veteran's supervisor while he was stationed in Montana, M.A.L., submitted a statement that described the Veteran's loss of sense of smell in service. M.A.L. noted an incident when he commented on the strong smell of food in the dining hall and the Veteran was unable to identify the smell due to what M.A.L. believed was a sinus condition. This was an ongoing problem during service.

Here, the Board notes that the Veteran is competent to report symptoms such as diminished sense of smell because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Similarly, M.A.L. is competent to report his observations about the Veteran's sense of smell in service. The Board also finds nothing in the record to call into question the credibility of the Veteran or M.A.L., such that their statements are deemed credible. 

In September 2017, the Veteran underwent an independent medical examination. He reported that toward the end of his first year in service he lost his sense of smell. Food did not taste and his difficulty with smell became severe. He further reported that when inside tanks he would smell volatile organic hydrocarbons and his nose would burn. When he got out of the tanks his nose would burn. Dr. J.W.E. opined that chronic sinusitis contributed to his loss of smell. He also opined that it was more likely than not that the inhalation of the volatile organic hydrocarbons in the fuel tanks caused a direct injury to the first cranial nerve, which is the nerve for smell. Dr. J.W.E. explained that the cranial nerve does not return to normal after an injury.

The September 2017 opinion is afforded high probative value as it was made after a review of the relevant evidence, including the Veteran's competent and credible contentions, and contains a rationale for the conclusion reached. Resolving any reasonable doubt in favor of the Veteran, the Board finds that service connection for loss of sense of smell is warranted.

E. Headaches

The Veteran maintains that he has headaches as result of his service. Specifically, he has reported that his headaches began after exposure to chemicals and fuel and that such manifested every week to week and a half and lasted two to three days. He would sometimes experience nausea, light sensitivity, trouble with focus, and had to sit with his eyes closed for at least 15 to 20 minutes. See February 2009 Statement from the Veteran.    

The Veteran had several complaints of headaches throughout his service treatment records. An October 1989 service treatment record shows a diagnosis of headache. Additionally, an April 1997 report of medical assessment noted his headaches were related to his sinus pain and congestion. 

The Veteran was afforded a VA examination in November 2009. The Veteran reported headaches that occurred once every three weeks. The headaches lasted about an hour until they were relieved with over the counter medication. The headaches were frontal, and he had light sensitivity during the headache. He did not have nausea or vomiting. The examiner diagnosed non-prostrating tension headaches. 

In an April 2014 addendum opinion, the examiner opined that it was less likely than not that the Veteran had a significant headache condition. The examiner noted that the Veteran's current headache pattern was not an abnormal condition, that he had not been diagnosed with a headache or migraine condition, and that his headache pattern is less likely than not connected to any complaint of headache during service.

During the March 2017 hearing before the undersigned, the Veteran testified that in service the instant smell of the fuel brought on a migraine. He further stated that he continued to have headaches to the present.

In June 2017, the Veteran's supervisor while he was stationed in Montana, M.A.L., submitted a statement that described the Veteran's headaches in service. M.A.L. noted that on at least two occasions he took the Veteran to the hospital due to migraine headaches and was told to rest in the break room on many other occasions due to headaches that impaired his ability to perform his duties.

In September 2017, the Veteran underwent an independent medical examination. The Veteran reported headaches in service after working inside fuel tanks that exposed him to volatile organic hydrocarbons. He described headaches in his temporal area that were tight and throbbing. He also noted he had light sensitivity, nausea, dizziness, and cloudiness of thinking. He further reported he continued to have temporal headaches with throbbing, photophobia, and audiophobia. The headaches occurred two times per month and lasted a full day. Dr. J.W.E. opined that is was more likely than not that the Veteran developed migraine headache syndrome in service. He further opined that exposure to the volatile organic hydrocarbons caused injury and sensitization to his central nervous system and trigeminal nerve which contributed to his migraine headaches. He also opined that the Veteran's pansinusitis also contributed to his migraine headaches.

The Board resolves all reasonable doubt in the Veteran's favor and finds that service connection for migraine headaches is warranted. 

The record documented the Veteran's in-service diagnosis of headaches and his current diagnosis of migraine headaches. The remaining inquiry is whether such diagnosis is due to service. 

In this regard, the Board places great probative weight on the September 2017 opinion from Dr. J.W.E., who cited the referenced in-service symptoms related to headaches and his symptoms since service and determined that his migraine headaches had their onset in service. As such, the Board finds that the September 2017 opinion is based on a review of the Veteran's medical history, accompanied by a detailed rationale based on an accurate history and medical knowledge. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Accordingly, service connection for migraine headaches is warranted.  In reaching this conclusion, the benefit of doubt doctrine has been applied where appropriate.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for bronchitis is denied.

Service connection for a chronic sinus problem is granted.

Service connection for status post surgery of deviated nasal septum is denied.

Service connection for loss of sense of smell is granted.

Service connection for headaches is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


